DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending as amended on 11/11/2019. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 4/7/2022 is acknowledged. Applicant’s further election of species wherein the pendent alkene groups on the PBI are reacted with each other to produce a crosslinked PBI is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 3 (species wherein crosslinking is via reaction of pendent alkene groups with a different reactive molecule) and claims 5-10 (species wherein the pendent alkene groups are reacted with a functionalizing reactive molecule) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites PBI polymer structures with a subscript “n.” The claim does not define the variable “n,” rendering the scope of the claim unclear. For examination purposes, “n” has been interpreted as a degree of polymerization.
Claim 1 recites PBI polymer structures with “R” groups in the backbone, as well as a compound having an “R” group. The claim defines “R” as “an organic group.” However, it is not clear if the recited definition of “R” refers to the R groups in both the recited polymer and the recited compound, or, to just the R group in the recited compound. If the definition of “R” is intended to apply to both the “R” group in the polymer and the “R” group in the compound, it is further unclear whether each “R” can be independently selected, or if the “R” group in the polymer and the “R” group in the compound must be the same organic group. Therefore, in view of the uncertainty with regard to the definition of “R,” the scope of claim 1 (and claims 2 and 4 due to their dependence from claim 1) is not clear. For examination purposes, the definition of “R” has been interpreted as applying to the “R” groups in both the polymer and compound, and the claims have been interpreted as encompassing polymers and compounds having differing R groups.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansone (US 4898917) in view of Arnold et al (US 6362313), Nagelsdiek et al (Synthesis of Polymers Containing Cross-Linkable Groups by Atom Transfer Radical Polymerization: Poly(allyl methacrylate) and Copolymers of Allyl Methacrylate and Styrene, Macromolecules 2004, 37, 8923-8932), and Tao et al (Crosslinkable Poly(propylene carbonate): High-Yield Synthesis and Performance Improvement, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 44, 5329–5336 (2006)).
Sansone teaches N-substituted polybenzimidazole polymers which can be formed into a wide range of products, such as membranes and films, and are highly resistant to chemical reaction and have high strength and thermal stability (col 2, lines 43-49). 
As a preferred polybenzimidazole to be modified, Sansone discloses the following structure (col 4): 

    PNG
    media_image1.png
    131
    414
    media_image1.png
    Greyscale

The PBI structure disclosed by Sansone corresponds to the presently recited first structure recited in claim 1, wherein “R” is an organic group (i.e., phenylene). Sansone discloses preparing a solution of PBI, and modifying the PBI via a method wherein the PBI reacts with a substituted methyl halide R-CH2X, wherein X is a halogen. See col 2, lines 23-42. Sansone exemplifies (col 10, example 9) a method wherein the amine groups of the PBI react in a solution with alkali hydride and BrCH2CH=CH2 (i.e., allyl bromide, which has a structure according to the presently recited compound having a halogen and double bond functionality wherein “R” is CH2). The reaction disclosed by Sansone is a nucleophilic substitution reaction. 
Sansone exemplifies a PBI wherein 47% of available imidazole nitrogen-hydrogen sites are substituted (col 10, lines 16-21). There is reasonable basis to conclude, therefore, that Sansone discloses a modified PBI having at least some repeating units wherein both imidazole nitrogen-hydrogen sites are substituted (i.e., according to the second presently recited “modified polymer” structure), and at least some repeating units wherein only one of the two nitrogen-hydrogen sites are substituted (i.e., according to the first presently recited “modified polymer” structure). 
Sansone fails to teach that the resulting free double bonds on the allyl-modified PBI are subsequently cross-linked (e.g., via reaction with one another).
However, as established in the following discussion, the person having ordinary skill in the art would have recognized that polymers having pendent allyl groups offer the potential for crosslinking, and would have understood the benefits afforded by such crosslinking. For example:
Arnold discloses benzazole polymeric materials (abstract) having allyl pendent groups, which can be used for free radical crosslinking reactions (col 1, lines 26-38; col 3, lines 1-3). Arnold exemplifies solution casting a film of allyl-functionalized polymer, and then drying and heating to form a cured film completely insoluble in refluxing tetrahydrofuran (col 5, lines 39-50). 
Nagelsdiek discloses synthesis of polymers containing cross-linkable groups (title), and teaches that it was considered desirable to have access to non-cross-linked and thus soluble polymers containing pendent double bonds. Nagelsdiek teaches that such a polymer would offer the possibility to undergo crosslinking on demand (via irradiation or thermal treatment), and the non-crosslinked starting material could be processed in solution (desirable for coating applications). See p 8923, last full paragraph.
Tao teaches a crosslinkable polycarbonate bearing pendent C=C groups (abstract). Reaction of crosslinking reactive sites produces crosslinked polycarbonate networks, offering a new route to improve the thermal and mechanical performances of the polymer (p 5330, top right). 
Case law has established that it is prima facie obvious to apply a known technique to a known product ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (D). Sansone contains a “base” method (i.e., synthesis of an allyl-modified PBI) upon which the claimed invention (i.e., synthesis of an allyl-modified PBI, followed by crosslinking of the allyl groups) can be seen as an “improvement.” As evidenced by the disclosures of each of Arnold, Nagelsdiek and Tao, it was known in the art that pendent allyl groups provide crosslinking reactive sites which can undergo crosslinking on demand (e.g., via irradiation or thermal treatment), and it was known in the art to improve properties (such as thermal and mechanical properties, and/or solvent resistance) of a polymer by incorporating, and subsequently crosslinking via, pendent double bonds. 
The person having ordinary skill in the art would have been motivated, therefore, to thermally treat or irradiate a polymer having pendent double bonds in order to react the double bonds with one another, crosslink the polymer, and improve properties (such as thermal and mechanical properties and/or solvent resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an allyl-modified PBI, as disclosed by Sansone, and to have further subjected the PBI to thermal treatment or irradiation (i.e., applied a known technique to Sansone’s product) in order to yield predictable results (crosslinking between modified polymers via multiple reactions of two pendent allyl groups).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766